DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 20 December 2021 has been entered.  Claims 1-20 are pending, and claims 1, 4-5, 7, 10-11, 14-15, 17 and 19-20 are amended.


Withdrawn Objections and/or Rejections
The objections to the drawings and specification are withdrawn in view of applicant’s amendments to remove the features “sun receiver” and “sun shield” from the claims.

The rejections under 35 U.S.C. 112(b) are  withdrawn in view of applicant’s amendments to remove the features “sun receiver” and “sun shield” from the claims, and to provide proper antecedent basis.


Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 15 have been considered but are moot in view of new grounds of rejection.   The applicant argues Goeringer fails to disclose openings extending the through the at least one layer because an opening is not explicitly recited.  The applicant further states Goeringer to suggest openings.  The examiner respectfully disagrees because Figures 1 and 3 (annotated below) of Goeringer clearly shows opening passing through the shielding means (#12).  There is no disclosure of any other layer and light must pass through the shielding means to allow sunlight to create the sun tattoo.  The examiner notes Drawings are as much a part of the disclosure of prior art as the written description.

    PNG
    media_image1.png
    441
    528
    media_image1.png
    Greyscale

	Nevertheless the examiner has added the previously cited Allen reference to the rejection to provide an explicit teaching of openings (apertures) and to explicitly address the newly added limitation of reusing the surface cover.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupler at least partially embedded in the at least on layer” and “an element configured to couple to the coupler” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a coupler at least partially embedded in the at least on layer” and “an element configured to couple to the coupler” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Paragraph [0037] of the applicant’s specification recites “As illustrated in Fig. 2, the accessory assembly 130 has one or more objects 132, each of which includes: (a) a leg, extension, or coupler 134; and (b) a head or element 136 configured to couple the coupler 134,” which does not disclose any further structure of the coupler and element. This is an insufficient disclosure because there is no disclosure of the structures that enable coupling.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer (US 5,811,108) in view of Allen (US 2,851,805) and further in view of Dunshee (US 2002/0165477).

[Claims 1, 4] Goeringer discloses a wearable surface cover (sun blocking tattoo sticker) [abstract] comprising: 
at least one layer (shielding means, Figs. 1-4 #12) comprising: 
an inner surface configured to contact to a skin surface (surface with pressure-sensitive adhesive, Fig. 4 #16) [col. 3, lines 35-42]; 
an outer surface (surface opposite the surface with the pressure-sensitive adhesive); and 
a flexible polymeric material which is substantially transparent to visible light yet substantially opaque relative to ultraviolet radiation due to the uniform distribution of  an ultraviolet light absorber within the polymer [col. 3, lines 43-64], 
wherein the at least one layer defines a plurality of inner perimeters (inner perimeters are formed by the combination of a center web, Fig. 2 #20, projection webs, Fig. 2 #22, and an annular outer web, Fig. 2 #26) [col. 4, lines 7-27]
wherein each of the inner perimeters defines an opening that extends through the at least one layer (see annotated Figure 1 below, as well as Figure 3 above, which show openings in the shielding means to allow sunlight to pass through the shielding means to form a peace sign on the skin), 
wherein each of the openings is surrounded by a portion of the at least one layer (the webs), 
wherein the portions are configured to block sunlight of the environment (the flexible polymeric material with the ultraviolet light absorber), 

    PNG
    media_image2.png
    587
    620
    media_image2.png
    Greyscale

wherein each of the openings exposes an area of the skin surface (Fig. 1 #14) to the sunlight of an environment (Fig. 1), and
wherein the at least one layer is configured to be removed from the skin surface after a use and then reused again at a later time (the pressure sensitive adhesive, Fig. 1 #16, operates to removably couple the material web to skin of the human body, Fig. 1 #14) [col. 3, lines 39-42].
Goeringer discloses openings (as shown in annotated Figures 1 and 3 above) as well as removably coupling the cover to the skin surface.  While the examiner believes Goeringer reads on the claims limitations, the Allen reference is provided for explicit written descriptions of opening and reuse.
Allen discloses a tattoo mask (Fig. 4 #30) for creating a temporary tan tattoo comprising a sheet of opaque material opaque layer (Fig. 4 #30), adhesive layer (Fig. 4 #16) and openings (apertures, Fig. 4 #31, 32) cut into the mask [col. 2, lines 47-56]. The opaque layer may be a plastic material such as a vinyl polymer or the like [col. 2, lines 11-13].  The adhesive layer is preferably a pressure sensitive unplasticized substance so that the mask may be removed and reapplied several times to the skin, as desired [col. 2, lines 13-16].  The mask may take several shapes includes a fleur-de-leis, dog and shamrock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the openings of Goeringer to be apertures and to select a pressure sensitive adhesive allows for the removal and reapplication of the tattoo, as taught by Allen, in order to generate a temporary tan tattoo on the skin while enabling reuse of the tattoo. 
Goeringer discloses the at least one layer comprises the pressure-sensitive adhesive for removably coupling the tattoo sticker to the skin but does not state the pressure-sensitive adhesive is silicone.
Dunshee discloses silicone polymers serve as removable pressure sensitive adhesives suitable for use on the skin [par. 0053].


	[Claim 2] Goeringer discloses each of the plurality of openings has a shape corresponding to a designated symbol (e.g. the peace symbol shown in Figures 1-3). 

[Claim 3] Goeringer discloses the designated symbol comprises at least one of a letter, a number, a picture, an artwork, a drawing, and an image (various symbols shown in Figure 2).

[Claim 5] Goeringer in view of Dunshee implicitly discloses the sun tattoo has a reflective property that blocks sunlight (some portion of sunlight is necessarily reflected to result in the sun tattoo being visible to the human eye) from penetrating to the skin surface.

[Claim 6] Goeringer discloses the at least one layer is configured to reveal a sun tattoo on the skin surface after the at least one layer is removed from the skin surface following exposure to the sunlight (the light blocked by the sun blocking tattoo sticker results in light skin in the shape of the tattoo sticker surrounded by darker skin).

[Claim 7] Goeringer discloses a wearable surface cover (sun blocking tattoo sticker) [abstract] comprising: 
at least one layer (shielding means, Figs. 1-4 #12
an inner surface configured to be removably coupled to the skin (surface of the shielding means has a  pressure-sensitive adhesive, Fig. 4 #16) [col. 3, lines 35-42]; 
an outer surface (surface opposite the surface with the pressure-sensitive adhesive); and 
a flexible polymeric material which is substantially transparent to visible light yet substantially opaque relative to ultraviolet radiation due to the uniform distribution of  an ultraviolet light absorber within the polymer [col. 3, lines 43-64], 
wherein the at least one layer defines an opening that extends through the at least one layer (see annotated Figure 1 in the rejection of claim 1 above), 
wherein each of the openings is surrounded by a portion of the at least one layer (the webs), 
wherein the opening is configured to expose the target surface to an environment to any sunlight of an environment (Fig. 1), and
wherein the at least one layer is configured to be removed from the skin surface after a use and then reused again at a later time (the pressure sensitive adhesive, Fig. 1 #16, operates to removably couple the material web to skin of the human body, Fig. 1 #14) [col. 3, lines 39-42].
Goeringer discloses openings (as shown in annotated Figures 1 and 3 above) as well as removably coupling the cover to the skin surface.  While the examiner believes Goeringer reads on the claims limitations, the Allen reference is provided for explicit written descriptions of opening and reuse.
Allen discloses a tattoo mask (Fig. 4 #30) for creating a temporary tan tattoo comprising a sheet of opaque material opaque layer (Fig. 4 #30), adhesive layer (Fig. 4 #16) and openings (apertures, Fig. 4 #31, 32) cut into the mask [col. 2, lines 47-56]. The opaque layer may be a plastic material such as a vinyl polymer or the like [col. 2, lines 11-13].  The adhesive layer is preferably a pressure sensitive unplasticized substance so that the mask may be removed and reapplied several times to the skin, as desired [col. 2, lines 13-16].  The mask may take several shapes includes a fleur-de-leis, dog and shamrock.

Goeringer discloses the at least one layer comprises the pressure-sensitive adhesive for removably coupling the tattoo sticker to the skin but does not state the pressure-sensitive adhesive is silicone.
Dunshee discloses silicone polymers serve as removable pressure sensitive adhesives suitable for use on the skin [par. 0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select silicone as the pressure-sensitive adhesive for the sun blocking tattoo sticker taught by Goeringer in view of Allen because Dunshee discloses silicone to be a known removable adhesive suitable for the skin.

	[Claim 8] Goeringer discloses each of the opening has a shape corresponding to a designated symbol (e.g. the peace symbol shown in Figures 1-3). 

[Claim 9] Goeringer discloses the designated symbol comprises at least one of a letter, a number, a picture, an artwork, a drawing, and an image (various symbols shown in Figure 2).

[Claim 10] Goeringer discloses a portion of the at least one layer comprises a sun shield and the opening is surround by the portion (the flexible polymeric material with the ultraviolet light absorber forms webs, Fig. 2 #20, 22 and 26, that surround and form openings through which sun light travels).

[Claim 11] Goeringer discloses the opening comprises a sun receiver configured to enable sunlight to reach an area of the target surface (the opening itself serves as a sun receiver allowing light to pass through directly to the skin).

[Claim 12] Goeringer discloses a portion of the at least one layer is configured to impede sunlight from reaching an area of the target surface (the flexible polymeric material with the ultraviolet light absorber).

[Claim 13] Goeringer discloses the target surface comprises a skin surface (Fig. 1 #14).

[Claim 14] Goeringer in view of Dunshee renders obvious using silicone which is configured to facilitate removal of the at least one layer from the skin surface (the flexible polymeric silicone would enable one to able pressure to the pressure sensitive adhesive and peel the layer from the skin).

[Claim 15] Goeringer discloses a method for manufacturing a wearable surface cover (sun blocking tattoo sticker) [abstract] comprising: 
configuring at least one layer (shielding means, Figs. 1-4 #12) to comprise: 
an inner surface configured to be removably coupled to the skin (surface of the shielding means has a  pressure-sensitive adhesive, Fig. 4 #16) [col. 3, lines 35-42]; 
an outer surface (surface opposite the surface with the pressure-sensitive adhesive); and 
a flexible polymeric material which is substantially transparent to visible light yet substantially opaque relative to ultraviolet radiation due to the uniform distribution of  an ultraviolet light absorber within the polymer [col. 3, lines 43-64], 
forming an opening that extends through the at least one layer (see annotated Figure 1 in the rejection of claim 1 above), 
wherein each of the openings is surrounded by a portion of the at least one layer (the webs), 
wherein the opening is configured to expose the target surface to an environment to any sunlight of an environment (Fig. 1), and
wherein the at least one layer is configured to be removed from the skin surface after a use and then reused again at a later time (the pressure sensitive adhesive, Fig. 1 #16, operates to removably couple the material web to skin of the human body, Fig. 1 #14) [col. 3, lines 39-42].
Goeringer discloses openings (as shown in annotated Figures 1 and 3 above) as well as removably coupling the cover to the skin surface.  While the examiner believes Goeringer reads on the claims limitations, the Allen reference is provided for explicit written descriptions of opening and reuse.
Allen discloses a tattoo mask (Fig. 4 #30) for creating a temporary tan tattoo comprising a sheet of opaque material opaque layer (Fig. 4 #30), adhesive layer (Fig. 4 #16) and openings (apertures, Fig. 4 #31, 32) cut into the mask [col. 2, lines 47-56]. The opaque layer may be a plastic material such as a vinyl polymer or the like [col. 2, lines 11-13].  The adhesive layer is preferably a pressure sensitive unplasticized substance so that the mask may be removed and reapplied several times to the skin, as desired [col. 2, lines 13-16].  The mask may take several shapes includes a fleur-de-leis, dog and shamrock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the openings of Goeringer to be apertures and to select a pressure sensitive adhesive allows for the removal and reapplication of the tattoo, as taught by Allen, in order to generate a temporary tan tattoo on the skin while enabling reuse of the tattoo. 
Goeringer discloses the at least one layer comprises the pressure-sensitive adhesive for removably coupling the tattoo sticker to the skin but does not state the pressure-sensitive adhesive is silicone.

It would have been obvious to one of ordinary skill in the art before the effective filing date to select silicone as the pressure-sensitive adhesive for the sun blocking tattoo sticker taught by Goeringer in view of Allen because Dunshee discloses silicone to be a known removable adhesive suitable for the skin.

	[Claim 16] Goeringer discloses each of the opening has a shape corresponding to a designated symbol (e.g. the peace symbol shown in Figures 1-3). 

[Claim 18] Goeringer discloses the opening is surrounded by a portion of the at least one layer, wherein the portion is configured to impede sunlight from penetrating to the target surface (the flexible polymeric material with the ultraviolet light absorber forms webs, Fig. 2 #20, 22 and 26, that surround and form openings through which sun light travels).

[Claim 19] Goeringer discloses the opening is configured to enable sunlight to reach an area of the target surface (the opening itself serves as a sun receiver allowing light to pass through directly to the skin).

[Claim 20] Goeringer discloses the target surface comprises a skin surface (Fig. 1 #14); and Goeringer in view of Dunshee renders obvious using silicone which is configured to facilitate removal of the at least one layer from the skin surface (the flexible polymeric silicone would enable one to able pressure to the pressure sensitive adhesive and peel the layer from the skin).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer (US 5,811,108) in view of Allen (US 2,851,805) and Dunshee (US 2002/0165477) as applied to claim 16 above, and further in view of Ellendt (CA 2758360A1).

[Claim 17] Goeringer in view of Allen and Dunshee discloses the at least one layer of claim 16, but does not disclose an accessory assembly comprising an object comprising a coupler and an element configured to couple to the coupler.
Ellendt discloses an analogous tattoo adhered to the skin wherein gems, i.e. object, are arranged on a clear adhesive (medical tape), i.e. coupler, adhered to the skin [Figs. 1-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wearable surface cover rendered obvious by Goeringer in view of Dunshee to include an accessory laser comprising gems held by an adhesive to the at least on layer in order to provide a more aesthetically pleasing decorative appearance to the cover.  The applicant is reminded that the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)  [MPEP § 2144.04 (I)].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        01 February 2022